Case: 17-11357      Document: 00514706601         Page: 1    Date Filed: 11/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-11357                         November 1, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DRAYON CONLEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CR-4-1


Before STEWART, Chief Judge, and OWEN and OLDHAM, Circuit Judges.
PER CURIAM: *
       Drayon Conley challenges the 75-month above-guidelines prison term
imposed at resentencing, arguing that the variance sentence is substantively
unreasonable. In particular, he observes that his initial 96-month prison term
represented a 25-month upward variance from the top of his prior advisory
sentencing guidelines range; his 75-month prison term represented a 38-month
variance from the top of his new, lower range; and no conduct had occurred


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11357     Document: 00514706601      Page: 2    Date Filed: 11/01/2018


                                  No. 17-11357

between his first and second sentencing hearings that warranted such a severe
variance given that his criminal history remained unchanged.             Although
Conley acknowledges his three disciplinary citations while in prison, he
contends that two of the three were not of a serious nature. He also notes his
many accomplishments in prison.
      The substantive reasonableness of a sentence is reviewed for abuse of
discretion.   Gall v. United States, 552 U.S. 38, 51 (2007).           The record
demonstrates that, at resentencing, the district court used the new, lower
guidelines range as its starting point and made an individualized assessment
that a 75-month prison term was sufficient but not greater than necessary to
comply with the purposes set forth in 18 U.S.C. § 3553(a)(2). See id. at 49-51.
Further, the court gave a “thorough justification” for its above-guidelines
sentence, and the extent of the court’s variance is within the range of variances
that we have previously upheld. United States v. McElwee, 646 F.3d 328, 344
(5th Cir. 2011).     Disagreement with the district court’s balancing of the
sentencing factors “is not a sufficient ground for reversal.” United States v.
Malone, 828 F.3d 331, 342 (5th Cir. 2016).         Based on the totality of the
circumstances, including the deference owed to a district court’s consideration
of the § 3553(a) factors, the district court did not abuse its discretion. See Gall,
552 U.S. at 50-53; McElwee, 646 F.3d at 344-45.
      AFFIRMED.




                                         2